

Exhibit 10.16


SUMMARY DESCRIPTION OF THE
2020 COMPANY MANAGEMENT INCENTIVE PROGRAM


I.    Introduction


The 2020 Company Management Incentive Program (CMIP) is designed to provide an
incentive cash compensation opportunity to the CEO of W.W. Grainger, Inc.
(Company) and the CEO's direct reports (individually, a participant, and
collectively, the participants) based upon two key factors that drive
improvements in shareholder value: Return on Invested Capital (ROIC) and Sales
Growth.


II.    Objectives


The CMIP is designed to:
•
Encourage decision-making focused on growing the business profitably and
efficiently, thus leading to improvements in shareholder value;

•
Influence participants to make decisions consistent with shareholders’
interests;

•
Align participant actions with relevant Company objectives; and,

•
Attract and retain the talent required to achieve the Company’s objectives.



III.    Eligibility


Eligibility for participation in the CMIP is limited to the Company's CEO and
the CEO's direct reports. Criteria for selection as a participant are external
market practice, impact of the role, and internal practice. Participation in the
CMIP is subject to the eligibility provisions in Section B of the attached Terms
and Conditions.


IV.    Performance Measures


Shareholder value will improve most dramatically if the Company can achieve
these goals simultaneously:
1.    Produce a favorable rate of ROIC; and
2.    Grow the business rapidly.


Incentive cash compensation earned by participants under the 2020 Company MIP
will be based on the Company's achievement of ROIC and Sales Growth targets, as
follows:


% Payout = ROIC Component + Sales Growth Component The maximum award is capped
at 200% of target.


ROIC Component


ROIC is defined as the Company's operating earnings divided by the Company's net
working assets:


ROIC =    Operating Earnings
Net Working Assets


The ROIC component will range from 0% to 100% of a participant's total target
incentive. Payouts will occur as follows:





--------------------------------------------------------------------------------



Adjusted ROIC
Payout as a Percent of Target
< 14.3%
0%
28.1%
40%
29.5% to 29.8%
50%
31.3%
60%
45.1%
100%

Amounts will be interpolated as necessary.




Sales Growth Component


Sales Growth is defined as the Company's year-over-year performance:


Sales Growth =
Total Daily Sales, Current Year
-1
 
Total Daily Sales, Prior Year



The Sales Growth component is added to the ROIC results and will be determined
as follows:


Daily Sales Growth
Payout as a Percent of Target
< -10.6%
0%
3.2%
40%
4.5% to 4.9%
50%
6.0%
60%
19.8%
100%

Amounts will be interpolated as necessary.


The calculation of ROIC and Sales Growth will exclude the effect of any mergers,
acquisitions or divestitures with a closing date or acquisition/divestiture date
that occurs during the same fiscal year. In other words, the impact of any
merger, acquisition, or divestiture on sales growth, operating earnings and net
working assets will be excluded when calculating the Company's achievement of
the performance measures.


The Compensation Committee of the Board (CCOB) retains discretion to modify the
payout formula based on windfalls and shortfalls.


V.    Target Award


Also known as the target incentive, the target awards for each participant are
stated as a percentage of the participant's Base Salary or a target value
(expressed as fixed dollar amount). Target awards follow competitive market
practice and internal considerations, and are determined in the sole discretion
of the CCOB.


VI.    Determination of Payment Amounts


The following process is used to determine the payment amount for each
participant.


Step 1: Corporate Finance determines the performance results for the ROIC
Component and the resultant performance to goal, and computes the appropriate
percentage of Target Incentive earned.


Step 2: Corporate Finance determines the performance results for the Sales
Growth Component and the resultant performance to goal, and computes the
appropriate percentage of Target Incentive earned.



--------------------------------------------------------------------------------





Step 3: Corporate Finance calculates the MIP Payout Amount.


Total % Payout = ROIC Component + Sales Growth Component


Step 4: Corporate Compensation calculates each participant's incentive award
earned as follows:


Incentive Earned = Base Salary (as of December 31, 2020) x Target Incentive % x
Total % Payout


Participants holding incentive-eligible jobs for part of the year will earn an
adjusted award based on the eligibility provisions of the Terms and Conditions.


Step 5: The Compensation Committee of Management (CCOM) and the CCOB review and
approve final incentive amounts for each participant.


Step 6: Corporate Compensation is responsible for setting communication
standards for the final incentive amounts earned by each participant and the
payment dates.


TERMS AND CONDITIONS OF THE
2020 COMPANY MANAGEMENT INCENTIVE PROGRAM (CMIP)


A.    Program Year


The CMIP covers the period from January 1, 2020 to December 31, 2020.


B.    Eligibility Provisions


Specific eligibility provisions are developed and reviewed annually. Eligibility
provisions for Participants on active payroll are as follows:


1.
Full-Year Participation - Participants who were in incentive-eligible jobs for
the full year will be eligible to receive a full award under the MIP, except as
noted below.



2.
First-Year Participation (internal promotion or external hire) - Participants
who are placed into an incentive eligible job on or before December 1 will be
eligible to receive a pro-rata award based on the number of months in the
eligible job. Participants placed in an eligible job after December 1 are not
eligible to participate for that year.



3.
Changes in Target MIP Percentage - Participants whose target MIP percentage
changes during the year due to promotion, demotion or reclassification of the
current job will receive an award pro-rated based on the number of months at
each MIP level.



4.
Transfer to Another Incentive Program - A Participant who changes jobs during
the year such that the former and current jobs participate in different
incentive programs will receive an award pro-rated based on the number of months
in each eligible job.



5.
Transfer to a Non-Incentive Eligible Job - A Participant in an
incentive-eligible job who transfers to a non-incentive-eligible job will
receive a pro-rata award for the number of months in an eligible job. Payment
will be made on the next incentive payment date.



Job Elimination or Downgrade - In the sole discretion of the CCOM, if a
Participant’s job is eliminated for business reasons or is downgraded and the
Participant's new job is non-incentive eligible, a pro-rata award for the
current year will be made on the next incentive payment date, regardless of the
effective date of the job elimination or downgrade. In the event the Participant



--------------------------------------------------------------------------------



does not continue Employment, any award for the current year will be made on the
next incentive payment date. The salary used in the calculations will be the
Participant’s base salary as of the Participant’s last day of Employment.


6.
Voluntary Resignation - If a Participant’s resignation date is before December
31, no award will be paid for the current year. Subject to paragraphs 8 and 10
below, if a Participant’s resignation date is after December 31 and the
Participant was in an eligible job on December 1 of that year, the Participant
will be deemed to have earned that year's payment, if any. The Participant will
receive a pro-rata payment based on the number of months in an
incentive-eligible job that year on the next incentive payment date.



7.
Death, Retirement or Long-term Disability - A pro-rata award will be made for
the current year to the Participant or his/her estate on the next incentive
payment date. The salary used in the calculations will be the base salary as of
their last day worked.



8.
Pro-rata Calculation - Participation in CMIP will be calculated in whole months
with the 14th calendar day of the month as the cutoff. For example, if a
Participant is in the job on the 14th day of the month, they will get credit for
the whole month, if they are in the job on the 15th, they will get credit
beginning the next month (e.g., transfer into an eligible job on January 15th -
February 14th will get 11/12th MIP for the year, transfer into an eligible job
on January 14th or earlier will get 12/12th MIP).



9.
Eligible Employees must be in good standing, as determined in the sole
discretion of the CCOM, to be eligible for participation in the CMIP. Good
standing includes not currently being on a performance improvement program.



C.
Termination of Employment; Engaging in Misconduct; Excess Payments; Restatement
of Inaccurate Financial Results; Indemnification



1.
If (a) the Participant’s Employment is terminated by the Employer for whatever
reason (other than by reason of job elimination), (b) the Employer does not
renew an employment contract with a Participant, or (c) the Participant Engaged
in Misconduct, or is believed to have Engaged in Misconduct, all awards will be
forfeited.



2.
If a Participant Engaged in Misconduct or is believed to have Engaged in
Misconduct, the Company shall be entitled to recover from the Participant, and
Participant shall re-pay any cash sum received pursuant to the CMIP, in whole or
in part, for any period of time, as the Company deems appropriate under the
circumstances. Further, if the Participant (or former Participant) receives any
amount in excess of what the Participant (or former Participant) should have
received under the terms of the CMIP for any reason (including, without
limitation, by reason of a mistake in calculations or administrative error), all
as determined by the CCOM in its discretion, then the Company shall have the
right to cancel the award, require the repayment of any excess cash distribution
acquired pursuant to, or received in connection with, the CMIP or take any other
action it deems appropriate under the circumstances with respect to recouping
the excess payment.



3.
The Company shall have the discretion to recover awards that were paid or
settled to the Participant at a time when she or he was an employee in the
following instances:



a.
If the payment or settlement of awards would have been lower had the achievement
of applicable financial performance goals been calculated based on such restated
financial results, if the Participant Engaged in Misconduct; and/or



b.
In the case of materially inaccurate financial results, whether or not they
result in a




--------------------------------------------------------------------------------



restatement, and whether or not the Participant has Engaged in Misconduct;
and/or


c.
For any reason (including, without limitation, by reason of a mistake in
calculations or administrative error), all as determined by the CCOM in its
discretion.



Except in circumstances where a Participant has Engaged in Misconduct, awards
received or settled more than three years after the date of the initial filing
with the U.S. Securities & Exchange Commission that contained the incorrect
financial results shall not be subject to recovery under this Section C.3.


4.
The rights and obligations of each Participant under the terms and conditions of
his/her Employment shall be unaffected by his/her participation in the CMIP or
any right he/she may have with the Company to participate in the CMIP. A
Participant who participates in the CMIP waives any and all rights to
compensation or damages in consequence of the termination of his/her Employment
for any reason insofar as those rights arise or may arise from his/her
forfeiture of an award under the CMIP as a result of such termination or from
the loss or diminution in value of rights or entitlements he/she may have under
the CMIP. If necessary, a Participant’s terms of Employment shall be varied
accordingly.



5.
The exercise of the Company of its rights under this Section C shall not
constitute the recovery of liquidated damages, nor shall the exercise of such
rights be deemed its exclusive remedies, but shall be in addition to all other
rights available at law or in equity. The Participant expressly agrees to
indemnify and hold the Company and the Participant’s Employer harmless from any
loss, cost, damage, or expense (including attorneys' fees) that the Company or
the Employer may incur as a result of the Participant’s actions or in the
Company’s and/or the Employer’s efforts to recover such previously made payments
or value pursuant to this Section C.



D.    Administration and Oversight of the CMIP


The governance of the CMIP is the responsibility of the CCOM subject to the
review and approval of the CCOB. The CCOM shall have the sole and complete
authority and discretion to interpret the CMIP, determine all questions relating
to it, and to modify its provisions. All determinations, interpretations or
other actions made or taken by the CCOM in connection with the CMIP shall be
final and conclusive for all purposes and upon all persons.


The administration of the CMIP, including the calculation of payments, is the
responsibility of the Company's Vice President, Controller, Treasurer and the
Company's Vice President, Total Rewards.


E.    Payment


Payment under the CMIP will be made annually on or before March 15 for the prior
year’s results unless country-specific regulations require otherwise. Payment
will be made by the Employer in local currency or equivalent, less applicable
withholding taxes and other amounts required to be withheld.


Notwithstanding anything herein to the contrary, payment of all or part of
awards under this Program that are subject to or otherwise result in
disallowance as deductions for employee remuneration under Section 162(m) of the
Internal Revenue Code of 1986, as amended, shall be deferred as and to the
extent provided by the Board of Directors or the CCOB.


F.    Right of Continued Employment


Participation in the CMIP is not a guarantee of continuing Employment or of
continued participation in the CMIP in any subsequent year.





--------------------------------------------------------------------------------



G.    Amendment or Termination of CMIP


The CCOB may from time to time recommend to the CCOM that the Company amend,
change or terminate the CMIP at any time and may approve any material amendments
to the CMIP. The Company also reserves the right to amend these Terms and
Conditions or the CMIP at any time and from time to time, with or without prior
notice; provided, that no amendment shall, without the consent of the
Participant, operate to affect adversely any payment.


H.    Definitions


Base Salary is defined as the locally relevant rate of pay used to determine a
MIP award;


CCOB is the Compensation Committee of the Board, the body that has oversight
responsibility for the CMIP;


CCOM is Compensation Committee of Management, the body that has authority to
govern and administer the CMIP;


CMIP is the 2020 Company Management Incentive Program, as governed by these
Terms and Conditions;


Company is W.W. Grainger, Inc.;


Eligible Employee is the Company’s CEO and each employee of the Company or its
subsidiaries that directly reports to the Company’s CEO;


Employer is the Company or the local subsidiary of the Company that employs the
Participant;


Employment is a Participant’s employment with the Employer in accordance with
the terms and conditions of their employment contract, if any, in business units
where applicable;


Engaged in Misconduct means a Participant:


(i)
has breached any contract or agreement with the Employer;



(ii)
has made any unauthorized disclosure of any of the trade secrets or confidential
information of Employer;



(iii)
has committed an act of embezzlement, fraud or theft with respect to the
property of Employer;



(iv)
has engaged in conduct which violates the company’s Business Conduct Guidelines,
employee handbook, or any anti-corruption or bribery law (whether involving
government officials or otherwise);



(v)
has deliberately disregarded the rules of the Employer in such a manner as to
cause any loss, damage or injury to, or otherwise endanger the property,
reputation or employees of the Employer;



(vi)
induced any employee, supplier, customer, agent or contractor of Employer or any
other individual to take any action described in (i)-(v) above;



(vii)
intends to take any action described in (i)-(vi) above; or



(viii)
has taken any other action that the CCOM in its discretion determines to be
detrimental;



Participant is each Eligible Employee who has been designated by the CCOB to
participate in the CMIP;


Retirement is defined based on the payroll from which a Participant is paid. In
the United States, the definition



--------------------------------------------------------------------------------



is the same as W.W. Grainger, Inc. Employees Profit Sharing Plan;


Target Award is the amount of the incentive before any performance criteria
increase or decrease the award;


Termination Date is the date a Participant ceases Employment howsoever caused;


Terms and Conditions are these Terms and Conditions as amended from time to
time.


*******************************************



